Title: General Orders, 6 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks point Friday September 6th 1782
                     Parole Philadelphia
                     Countersigns Wilmington
                  Chester
                  For the Day tomorrow Major General HoweLieutt Colonel MellenMajor ThroopBrigade Majer WilliamsFor duty tomorrow2d Connecticut & 6th Massachtsregiments
                  The regimental Surgeons to send the returns of the sick every saturday to the flying hospital where on application they will receive a proportion of bandages and digestive ointment.
                  The Commanding officers of Divisions & Wings are desired to meet the Inspecter and Adjutant general at 4 o’clock this afternoon on the grand parade.
                  The Brigade Majors are expected to dine at Headquarters the day they are relieved from duty.
               